PER CURIAM.
Counsel for appellant submitted the instant appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have carefully reviewed the entire record on appeal and have concluded that no reversible error exists.
Concerning appellant’s extradition process, pursuant to section 941.03, Florida Statutes (1981), a copy of a warrant supported by an affidavit made before a committing magistrate of the demanding state shall be recognized in lieu of an authenticated copy of an indictment or information. State ex rel. Owens v. Boyer, 207 So.2d 29 (Fla. 2d DCA 1968). Furthermore, since the provisions of the statute were correctly followed here, we hold that the denial of appellant’s petition for writ of habeas corpus was proper.
Affirmed.
OTT, C. J., and RYDER and CAMPBELL, JJ., concur.